DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.
Claim Status
3.  The amendment, filed 12/16/20, has been entered. 

4.  Claims 1-17 and 24-27 are pending. Claims 18-23 are cancelled. Claim 1 is amended. Claims 14-17 and 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/20. Claims 1-13, 24-25, and 27 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 09/21/20:
The provisional rejection of claims 1-13, 24-25, and 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 52-54 of co-pending Application No. 16/351036, found on page 4 at paragraph 9, is moot in light of Applicant’s abandonment of the co-pending application.

The rejection of claims 1-5, 7, 9-12, 24-25 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Kowarik et al. 2015 (US 2015/0238588), found on page 7, at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-7, 9-13, 24, 25 and 27 under 35 U.S.C. 103 as being unpatentable over Kowarik et al. 2015 (US 2015/0238588) in view of Langermann et al. 2000 (The Journal of Infectious Diseases 181:774-8), found on page 10 and paragraph 19, is withdrawn in favor of the rejection set forth below.


New Rejection: Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “analog” and "derivative" in claim 11 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, clarification is 


New Rejection: Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

11.  Claims 1-7, 9-13, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langermann et al. 2004 (US 6,737,063) in view of Kowarik et al. 2015 (US 2015/0238588).
Langermann teaches vaccine compositions comprising immunogenic FimH polypeptides, including truncated forms thereof, useful for the prevention and treatment of infections caused by E. coli, particularly for urinary tract infections in humans (e.g. see column 3; and Figure 1; meeting limitations found in instant claims 1(i) and 6). It is noted that the FimH polypeptide is not required to be covalently coupled to anything (i.e. may be used alone) thereby meeting the newly added limitation in claim 1. Langermann teaches the FimH may be complexed with a chaperone, including FimC (i.e. FimCH; e.g. see column 3; meeting limitations found in instant claim 7). Langermann teaches the vaccine composition may further comprise an adjuvant (e.g. see column 7; meeting limitations found in instant claim 1(iii)). Langermann teaches antibodies to FimH have been found to be protective (e.g. column 2). 
	Therefore the key difference between the prior art and the invention is a combination of vaccines comprising one or more conjugates comprising an E. coli O-antigen polysaccharide coupled to a CRM197 or EPA carrier protein, in independent E. coli polysaccharide antigen and/or the specific adjuvants claimed.
However, Kowarik teaches similar vaccine compositions for likewise treating urinary tract infections comprising one or more E. coli O-antigen polysaccharides, including O25B, O1A, O2 and O6, conjugated to one or more carrier proteins including EPA (i.e. detoxified exotoxin A of Pseudomonas aeruginosa), and further comprising adjuvants (e.g. see abstract; Examples 2 and 12; [0012, 0026, 0031, 0055, 0100, 0254]; and Kowarik claims 1-7; meeting limitations of instant claims 1(ii), 1(iii), 2, 3, 5, 7, and 12). Kowarik teaches the adjuvant is a saponin, including QS21, and/or MPL (i.e. monophosphoryl lipid A; and a TLR4 agonist; see [0255]; meeting limitations found in instant claims 9, 10, 11, 24, and 25). Kowarik teaches the composition further comprises other bioconjugates comprising other useful E. coli serotypes, including O4, O15, O7, O75, O8, O15, O16, and O18  (e.g. [0245]; Figure 4; Table 1; meeting limitations found in instant claim 4). 
With regards to claim 13, wherein the components (i.e. ingredients) in the composition are in different compositions (i.e. containers); it is noted that neither Langermann or Kowarik requires the adjuvant and thus teaches compositions with and without adjuvants (i.e. the adjuvant per se would be in a different container and/or composition), which would be an obvious variation of 13(a) because it is the Office’s position that these limitations (see 13(a) - 13(d)) are analogous to changes in the order of adding ingredients to a composition (see MPEP 2144.04, part IV, section C) and/or analogous to making portable, integral, separable, adjustable or continuous (see MPEP 2144.04, part V, section C) and thus, absent evidence to the contrary, are prima facie 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine the vaccine composition comprising immunogenic FimH polypeptides and adjuvants, as taught by Langermann, with the vaccine composition comprising E. coli polysaccharide-protein conjugates and adjuvants, thereby arriving at the claimed invention, because both vaccine compositions were recognized as useful in treating urinary tract infections caused by E. coli, as taught by both Langermann and Kowarik. Therefore, each and every element is taught in the prior art; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because MPEP 2144.06 states that combining equivalents known for the same purpose is obvious.  For example, MPEP 2144.06 states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. vaccines for treating urinary tract infections comprising adjuvants, FimH polypeptides, and/or E. coli conjugates) were already known in the art.  In addition, combining these elements yields a composition wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   




New Rejection: Claim Rejections - 35 USC § 103
12. Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Langermann et al. 2004 (US 6,737,063) and Kowarik et al. 2015 (US 2015/0238588), as applied to claims 1-7, 9-13, and 24-25 above, and further in view of Kisiela et al. 2013 (Conformations inactivation induces immunogenicity of the receptor-binding pocket of a bacterial adhesion; PNAS 110 (47): 19089-19094) and Rodriquez et al. 2013 (Allosteric Coupling in the Bacterial Adhesive Protein FimH; J of Biol Chem 288(33): 24128-24139). 
The combined teachings of Langermann and Kowarik are set forth above. The difference between the prior art and the invention is wherein the FimH polypeptide is in the low affinity conformation (see claim 8) via a R60P mutation (see claim 27).
However, Kisiela teaches that locking the FimH adhesin polypeptide in a low binding (i.e. low affinity) conformation induces the production of binding pocket-specific, adhesion-inhibiting, antibodies that block FimH-mediated bacterial adhesion to epithelial cells and urinary bladder infections in a murine model (e.g. see abstract; and box marked “Significance”). Kisiela teaches strong immunogenicity of the binding pocket is unlocked when the adhesive domain is in the lower binding conformation (e.g. see abstract and Figure 3). Kisiela teaches failure to induce broadly neutralizing antibodies against pathogens is a major barrier in development of preventative vaccines (e.g. see discussion, page 19092). 
In addition, Rodriquez specifically teaches that the proline in position 60 of FimH would be expected to destabilize the high affinity conformation state because prolines typically destabilize -sheets and then demonstrated the R60P variant of FimH remained locked in the low affinity state (e.g. 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the composition comprising a FimH polypeptide as taught by Langermann and Kisiela, by locking the FimH in a low affinity conformation using the R60P mutation, thereby arriving at the claimed invention, in order to induce the production of binding pocket-specific, adhesion-inhibiting antibodies, as taught by Kisiela and demonstrated by Rodriquez. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because these binding pocket-specific, adhesion-inhibiting antibodies would block FimH-mediated bacterial adhesion to epithelial cells in a murine model for urinary tract infections, as taught by Kisiela. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Langermann and Kowarik together contain a “base” product of a combination vaccine comprising the FimH polypeptide, E. coli conjugates, and adjuvants; whilst Kisiela and Rodriquez contain similar methods for making FimH compositions for vaccines, wherein the technique of locking the FimH in the low affinity conformation, including specifically using the R60P mutation, is taught as 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
13. No claims are allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 5, 2021